                     IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW MEXICO

JOE MICELI,

       Plaintiff,

v.                                                      Civ. No. 19‐1122 WJ/GBW

NEXUS ENERGY SYSTEMS, INC., et al.,

       Defendants.

              ORDER GRANTING MOTION TO AMEND COMPLAINT

       THIS MATTER comes before the Court on Plaintiff’s Motion for Leave to File

Amended Complaint. Doc. 22. As required by Local Rule 7.1(a), Plaintiff states that he

attempted to obtain the concurrence of Defendants to the present motion but that

Defendants opposed the relief requested. Id. at 1. In their response, however,

Defendants do not articulate any opposition to Plaintiff’s requested relief. Doc. 23.

       The Court should “freely give leave” to amend pleadings “when justice so

requires.” Fed. R. Civ. P. 15(a)(2). Because Defendants do not state any opposition to

Plaintiff’s requested relief, the Court will GRANT the motion.

       IT IS THEREFORE ORDERED that Plaintiff is granted leave to file his First

Amended Complaint (doc. 22‐1).




                                                                             __
                                          GREGORY B. WORMUTH
                                          UNITED STATES MAGISTRATE JUDGE
